DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “A computer program comprising instructions configured to cause a DC powered device controller of claim 1”. It is unclear how a computer program “causes” a device. The examiner suggests amending the language to require “a computer program … configured to operate a DC-powered-device”. See the full examiner suggestion discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to a computer program per se, while claim 15 is directed to a “computer-readable medium”, which when considered under its broadest reasonable interpretation in the art, includes transitory and non-statutory computer readable media.
The examiner suggests cancelling claim 14 and amendment claim 15 to read: A non-transitory computer-readable medium having stored thereon a computer program comprising instructions configured to operate the DC powered device controller of claim 1.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be Picard (US 2015/0042243), Karam (US 7,973,538), and Heath et al. (US 9,859,951). Picard discusses the classification phase in a PoE system. See Fig.3. Specifically, it is defined in the art that a “mark event” is a particular transition of a voltage level during a PoE/PoDL classification step. See [0014]. Karam discloses a timer in a similar DC powered device controller (PD controller) which may reasonable be considered a “mark event timer”. See col.11,11-17. However, unlike the recited invention, Karam does not disclose utilizing the extended mark time signal to “enable delivery of the currently received DC power to an external electrical load” (Karam discloses the opposite in preventing a connection if the timer expires without application of the operating voltage; see col.5,27-40). Karam does disclose enabling deliver when the received voltage falls within the operating voltage range and “detecting that the extended-mark-time signal has been received”. Since Karam and Heath only each disclose one of the above conditions and not the other (“expiration of a “mark event timer” or “falling into the operating voltage interval”), and there would be no reason based on the references to combine the two teaches, claims 1 and 13 are patentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849